Citation Nr: 1717308	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-23 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for kidney failure.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for arthritis of the knees.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for intervertebral disc syndrome of the lumbar spine.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In addition to the issues listed on the title page, the May 2011 rating decision also granted service connection for posttraumatic stress disorder (PTSD) with a 30 percent rating, effective August 13, 2010.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating and effective date.  Subsequently, in December 2015, the RO granted an earlier effective date for service connection of August 26, 2009, the date VA received the Veteran's original claim for such benefit, and assigned a 100 percent disability rating as of such date.  Consequently, the RO treated such award as a full grant of the benefit sought on appeal with regard to such claims, and the Veteran has not otherwise disagreed with such determination.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In his September 2012 substantive appeal, which perfected his appeal of the first four issues on the title page of this decision, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In his March 2016 substantive appeal, which perfected his appeal as to the remaining issues, he was silent as to his desire for a Board hearing.  However, in letters sent to the Veteran in August 2014, November 2014, February 2015, September 2015, November 2015, February 2016, May 2016, and August 2016, he was advised that he remained on the list of persons awaiting a Board hearing before a Veterans Law Judge sitting at the RO.  However, to date, he has not been afforded such a hearing.  Therefore, a remand is necessary in order to provide the Veteran with his requested Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

